Citation Nr: 1521286	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-16 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for left hand peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to November 1979.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a February 2011 rating decision of the VA Regional Office (RO) in Waco, Texas that, in pertinent part, denied entitlement to service connection for PTSD, type II diabetes and left hand peripheral neuropathy.

In the July 2011 notice of disagreement, the Veteran requested a hearing before a VA Decision Review Officer.  Documentation of records indicates that he failed to report for a hearing scheduled in April 2012.  No further development is therefore in order.  38 C.F.R. § 20.704(d) (2014).

The issue of entitlement to service connection for diabetes mellitus, type II, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  There is no competent diagnosis of any acquired psychiatric disorder of record, including PTSD.

2.  Left hand peripheral neuropathy was not manifested during the Veteran's active service or to a compensably disabling degree within one year following his separation from active duty and the disorder is not related to service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, including PTSD, was not incurred in or aggravated by service and a psychosis may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.125 (2014).

2.  Left hand peripheral neuropathy was not incurred in or aggravated by service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has a psychiatric disorder, including PTSD, and left hand peripheral neuropathy that are of service onset for which service connection should be granted.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the appellant's claims.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete the claims of entitlement to service connection for an acquired psychiatric disorder, including PTSD, and left hand peripheral neuropathy.  This included notice how VA assigns disability ratings and effective dates.

VA fulfilled its duty to assist the appellant in obtaining evidence needed to substantiate the claims, to include obtaining a VA examination.  The Veteran was scheduled for a personal hearing in April 2012 but failed to report.  The Board finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claims of entitlement to service connection for an acquired psychiatric disorder, including PTSD, and left hand peripheral neuropathy are ready to be considered on the merits.

Law and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection, there must be evidence of an etiological relationship between a current disability and service. Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306. 

Where a veteran continuously served 90 days or more during a period of war or during peacetime service after December 31, 1946 and either a psychosis and/or an organic nerve disorder becomes manifest to degree of at least 10 percent within one year from the date of separation from active duty, the disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).


Service connection for acquired psychiatric disorder, including PTSD.

Factual Background and Legal Analysis

The Board has carefully reviewed the record but finds that service connection for an acquired psychiatric disorder, including PTSD, is not warranted.  Service treatment records record no signs or symptoms of a psychiatric disorder.  Post service VA outpatient records dating from 1999 reflect no evidence of treatment for any mental health impairment or any diagnosis in this regard.  On VA examination in November 2010, mental status was described as clear with normal speech, behavior, comprehension and affect.  No psychiatric diagnosis was rendered.

A key element in establishing service connection is to show that the Veteran currently has a diagnosis of the disability for which service connection is sought. See 38 C.F.R. § 3.304.  Although the appellant has presented a claim, there is no diagnosis any acquired psychiatric disorder in the record, including PTSD, except by his own report.  The evidence thus demonstrates that PTSD has not been diagnosed in accordance with 38 C.F.R. § 4.125.  Since regulations require medical evidence diagnosing the claimed condition, the Veteran's self-assessment is not competent. 38 C.F.R. § 3.304.  In this respect, a medical professional has the greater skill.  The Veteran's account that he has an acquired psychiatric disorder, including PTSD, due to service is not competent evidence to establish a lay nexus to service. See Jandreau v. Nicholson, 492 F.3d 1372 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331. 

As such, the Board concludes that there is no competent and/or probative evidence showing that the Veteran has an acquired psychiatric disorder, including PTSD.  In the absence of a diagnosis of current disability, there can be no valid claim in this regard. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Hence, the preponderance of the evidence is against the claim and service connection for an acquired psychiatric disorder, including PTSD, is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Service connection for left hand peripheral neuropathy.

Factual Background and Legal Analysis

The Board has carefully reviewed the record but finds that service connection for left hand peripheral neuropathy is not warranted.  

Service treatment records are silent for signs or symptoms of a left hand nerve disorder.  A claim of service connection for left hand numbness was first received in July 2010.  Subsequently obtained were VA outpatient records dating from the 1999 showing that the appellant developed neck and interscapular pain in September 2002 with radiation of symptoms down the left deltoid and fourth and fifth digit numbness of the left hand.  Symptoms were ascribed to cervical arthritis with radiculopathy.  At a November 2010 VA examination, the Veteran indicated that he had developed numbness of the left hand over 10 years before.  Following neurological evaluation, the diagnosis was normal neurological examination with somatic complaints. 

The Veteran was released from active duty in 1979 and the first post service clinical reference to any disability affecting the left hand is in 2002.  This is more than two decades after discharge from active duty.  Indeed, the Veteran admitted at a 2011 VA examination that a left hand disability did not develop until 10 years before.  Maxson v. West, 12 Vet. App. 453 (1999) (The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.)  Moreover, no physician of record has related any current hand neurological disorder disability to the appellant's active duty service.  Hence, given the lack of evidence showing of left hand injury, complaints, or disability in service, and given a clear history of the onset of symptoms many years after discharge from active duty, left hand neuropathy may not be directly or presumptively attributed to service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Therefore, the preponderance of the evidence is against the claim and service connection for left hand peripheral neuropathy must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for an acquired psychiatric disorder, including PTSD, is denied.

Entitlement to service connection for left hand peripheral neuropathy is denied.


REMAND

The Veteran has not been sent VCAA notification addressing his claim of entitlement to service connection for diabetes mellitus, type II.  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ (2014).  As such, the claim must be remanded for proper VCAA notification.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice pertaining to the issue of entitlement to service connection for diabetes mellitus, type II.

2.  After taking any further development deemed appropriate, re-adjudicate the claim.  If the benefit is not granted, provide a supplemental statement of the case and afford the Veteran and his Representative the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


